 



Exhibit 10.30
EXECUTIVE RETIREMENT AGREEMENT
     This Retirement Agreement is entered into this 4th day of February, 2008,
by and between HearUSA, Inc. (the “Company”) and Paul A. Brown, M.D. (“Brown”)
(collectively the “Parties”).
     WHEREAS, Company provides hearing care to patients primarily through
hearing care centers offering a complete range of hearing care products, with
operations in the United States and Ontario, Canada;
     WHEREAS, Brown is the founder of the Company, has been an officer and
employee of the Company since its formation and has served on the Company’s
Board of Directors, most recently serving in the position of Chairman of the
Board pursuant to an Employment Agreement made as of August 31, 2005;
     WHEREAS, as part of the Company’s succession planning, Brown desires to
resign from his service as an executive and employee of the Company;
     WHEREAS, on the terms and conditions set forth below, the Parties desire to
provide for the terms of Brown’s retirement as an executive and employee of the
Company.
     NOW, THEREFORE, for good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Parties enter into this Agreement and agree as
follows:
1. Termination of Employment Agreement
     Effective on the date hereof, the Parties hereby terminate the Employment
Agreement. Such termination in no way shall effect Brown’s service as a director
on the Company’s Board of Directors.
2. Separation Payments
     The Company shall pay to Brown a sum equal to three times Brown’s current
base salary of $240,000, which amount shall be payable in equal monthly
installments, less applicable withholding, over three years commencing
February 1, 2008 and ending January 1, 2011 (subject to the terms set out
herein). The payments made on or after February 1, 2008, but on or before
March 15, 2009, shall each be deemed to be a separate payment qualifying under
the short-term deferral rule for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the payments made after
March 15, 2009 shall each be deemed to be a separate payment for purposes of
Section 409A of the Code.
3. Continuation of Benefits
     During the thirty-six (36) months following Brown’s termination of
employment, Brown shall be entitled to continue to receive the health and life
insurance benefits he enjoyed while employed by the Company immediately prior to
the termination of his Employment Agreement as provided herein; provided,
however, that in the event Brown’s participation in any such

 



--------------------------------------------------------------------------------



 



employee benefit plan or program is barred, the Company shall arrange to provide
Brown with substantially similar benefits.
     Brown acknowledges that (i) a “qualifying event” within the meaning of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
occurred with respect to Brown on the date hereof (the “termination date”), as a
result of which Brown would lose coverage under the Company’s group health plan
as of February 28, 2008; (ii) Brown has received timely written notice of his
right to elect to receive continuation coverage under said group health plan
pursuant to COBRA (“COBRA Coverage”) after March 1, 2008) (following end of
coverage); and (iii) in consideration of the terms of this Agreement, Brown has
waived his right to receive COBRA Coverage.
4. Acceleration of Unvested Stock Options and Exercise of Vested Stock Options
     The Company and Brown agrees that, notwithstanding any term to the contrary
in option grant agreements, all stock options issued to Brown prior to the
termination of the Employment Agreement which were outstanding but unvested,
shall immediately vest and Brown shall be entitled to exercise any stock options
vested on the date of this Agreement by virtue of this Agreement or otherwise
for a period equal to the shorter of (i) thirty-six (36) months from the date of
this Agreement, or (ii) the expiration date of such option.
5. Public Announcement
     The Parties shall mutually agree upon an appropriate press release to
disclose the fact of Brown’s retirement as an executive of the Company. Until
the issuance of such press release, Brown agrees to maintain as confidential and
not disclose orally or in writing, directly or indirectly, to any person any
information concerning his employment with or retirement from the Company,
including any information about the terms of this Agreement. Thereafter, Brown
and the Company agree to limit disclosures to the information contained in the
press release and any Current Report on Form 8-K which may be required to be
filed upon the execution of this Agreement. Nothing herein shall preclude Brown
from disclosing the terms of this Agreement to his accountant, legal counsel,
insurer or tax advisors; provided that such accountant, legal counsel, insurer
or tax advisors are advised of and agree to be bound by the provisions of this
paragraph and that Brown acknowledges that he will be responsible for any
violation of the terms of this paragraph by any of those persons. Brown
acknowledges his responsibilities under the federal securities laws to maintain
as confidential all material nonpublic information about the Company and that
the information concerning the fact and terms of this Agreement may be deemed to
be material nonpublic information until fully disclosed by the Company pursuant
to its Corporate Communications Policy.
6. Confidential Information, Non-Solicitation
     Brown acknowledges and agrees that certain obligations set forth in the
Employment Agreement survive the termination of his employment, notwithstanding
the termination of the Employment Agreement. Specifically, Brown agrees as
follows:

-2-



--------------------------------------------------------------------------------



 



  (a)   Third party confidentiality. Brown acknowledges that the Company has
disclosed that it was subject to duties to third parties to maintain information
in confidence and secrecy. Brown agrees to continue to be bound by any such
duties owed by the Company to any third party.     (b)   Confidentiality. Brown
acknowledges that his work for the Company brought him into close contact with
various confidential business data of the Company, its contracting parties,
affiliates and customers not readily available to the public. Accordingly,
Brown:

  (i)   covenants and agrees that on and after the date hereof, on any basis for
any reason, Brown shall not use or disclose to anyone, whether or not for his
benefit or otherwise, any confidential matters (collectively, “Confidential
Matters”) concerning the Company or its suppliers, consultants, agents, other
contracting parties or customers, whether such customers are deemed former,
current or potential customers (collectively, the “Clients”), including without
limitation all confidential technical information of the Company, secrets, trade
secrets, proprietary software, copyrights, customer lists, lists of employees,
confidential evaluations, mailing lists, details of consultant contracts,
pricing policies, sales data and reports, margins, operational methods and
processes, plans, financial information and other confidential business affairs,
learned by Brown concerning the Company, its clients or a third party, including
without limitation any subsidiaries, partners, affiliates, shareholders,
employees, lenders, suppliers, consultants, agents or joint venture partners of
the Company (collectively “Affiliates”); and     (ii)   covenants and agrees
that (A) all confidential memoranda, notes, lists (including, without
limitation, mailing and client lists), records and other confidential documents,
whether in written, electronic or other form (and all copies thereof) made or
compiled by Brown or made available to him concerning the Company, its clients
and any Affiliates are the sole property of the Company, and (B) if such
documents are in the possession or control of Brown, Brown shall deliver them,
without retaining any copies thereof, to the Company upon a request to him by
the Company.     (iii)   The provisions of subparagraph (b)(i) above shall not
apply to any information that: (1) is publicly available or becomes publicly
available through no act or fault of Brown; (2) is made known to Brown by a
third party who did not obtain it directly or indirectly from the Company;
(3) is independently developed by Brown without use of the Company’s information
as evidence by credible written records of Brown; or (4) is information required
to be disclosed by operation of law, governmental regulation or court order
provided that, if Brown determines that such disclosure might be required, Brown
will promptly notify the Company

-3-



--------------------------------------------------------------------------------



 



      and provide the Company, to the extent practicable, an opportunity to seek
a protective order or other appropriate remedy to prevent such disclosure.

  (c)   Non-Solicitation. Brown agrees that for a period of one year from the
date of termination, he shall not, directly or indirectly, alone or in concert
with others, (i) solicit or encourage any employee of the Company, or an
employee of any person or entity with which the Company has an agreement through
which the Company and the person or entity are to act in concert with respect to
the business of the Company, to leave their respective employment or (ii) hire
any employee of the Company.

7. Key Man Life Insurance
     The parties acknowledge that the Company currently owns a term life
insurance policy on the life of Brown naming the Company as beneficiary. In
light of Brown’s retirement, the Company agrees to cancel the policy or, at
Brown’s request, transfer the policy to Brown at Brown’s sole cost and expense.
Brown agrees to assume any and all premiums associated with such policy in the
event he elects to have the Company transfer the policy to him.
8. Future Cooperation
     Brown agrees to execute any other writings and/or documents consistent with
this Agreement and reasonably necessary to effectuate the terms of this
Agreement. In addition, Brown will comply with all reasonable requests from the
Company for assistance and/or information in connection with any matters and/or
issues relating to or encompassed within the duties and responsibilities of
Brown’s employment, including without limitation, consulting with any of the
employees and/or attorneys of the Company with respect to, and/or appearing as a
witness in, any dispute, controversy, action or proceeding of any kind.
Reasonable out-of-pocket expenses actually incurred by Brown in connection with
his compliance with this paragraph will be reimbursed to Brown by the Company.
9. Return of Company Property
     Brown agrees to return to the Company on its request all property of the
Company in his possession or over which he retained control such as keys,
computers, cell phones, credit cards, access cards, records, documents and files
and all copies and recordings thereof.
10. Entire Agreement and Severability
     This Agreement constitutes the sole and complete understanding and
agreement between the Parties with respect to the matters set forth herein, and
there are no other agreements or understandings, whether written or oral and
whether made during the course of negotiating this Agreement or otherwise, with
respect to the matters set forth herein. The Parties acknowledge that, in
executing this Agreement, they are not relying on any representation or
statement made to them by any person other than as set forth herein. No term,
condition, covenant, representation or acknowledgment contained in this
Agreement may be amended unless in a

-4-



--------------------------------------------------------------------------------



 



writing signed by the Parties. If any section of this Agreement is determined to
be void, voidable or unenforceable, it shall have no effect on the remainder of
the Agreement which shall remain in full force and effect.
11. Governing Law
     This Agreement shall in all respects be subject to, governed by and
enforced and construed pursuant to and in accordance with the laws of the State
of Delaware, without regard to and excluding its choice of law rules.
12. Binding Agreement and Execution
     This Agreement shall be binding upon and inure to the benefit of the
successors, heirs, devisees, legatees, executors, administrators, assignees,
trustees, affiliates and parent companies of each of the Parties as provided for
herein. In the event of Brown’s death prior to the completion of payments to
Brown as provided in Paragraph 2, such payments will be payable to Brown’s
executors, administrators or heirs as may be the case. In the event of Brown’s
death prior to the exercise of options as contemplated by Paragraph 4, Brown’s
executors, administrators or heirs, as may be the case, may exercise such
options as contemplated by the Plan(s) pursuant to which such options were
granted for the period provided in Paragraph 4. This Agreement may be executed
in one or more counterparts. The several executed counterparts shall be
considered an original and shall be binding on the Parties.
13. Miscellaneous
          a. The captions in this Agreement are inserted for convenience of
reference only and in no way define, describe or limit the scope or intent of
this Agreement or any of the provisions hereof.
          b. As used in this Agreement, the masculine shall include the feminine
and neuter, the singular shall include the plural and the plural shall include
the singular, as the context may require.
          c. No rules of construction against the drafter of this Agreement
shall apply in any interpretation or enforcement of this Agreement.
     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the
date first above written.

                Date: 2/4/2008  /s/ Paul A. Brown, M.D.       Paul A. Brown,
M.D.         

-5-



--------------------------------------------------------------------------------



 



         

          Date: 2/4/2008  HearUSA, Inc.
      By:   /s/ Stephen J. Hansbrough         Name/Title:   Stephen J.
Hansbrough           President and Chief Executive Officer     

-6-